FILED
                        UNITED STATES COURT OF APPEALS                         FEB 11 2010
                             FOR THE NINTH CIRCUIT
                                                                          MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS



MAMTA PATEL-PURI                                   No. 08-16633

              Plaintiff-Appellant,                 D. C. No. 3:05-CV-455-MMC

  v.

METROPOLITAN LIFE INSURANCE                        ORDER
COMPANY, KAISER FOUNDATION
HEALTH PLAN, INC., KAISER
FOUNDATION HEALTH PLAN, INC.
LONG TERM DISABILITY PLAN,

              Defendants-Appellees.


                      Appeal from the United States District Court
                         for the Northern District of California
                      Maxine M. Chesney, District Judge, Presiding

                          Argued and Submitted October 6, 2009
                                San Francisco, California

Before: SCHROEDER and BERZON, Circuit Judges, and STROM,* District
Judge.

       Pursuant to the stipulation of the parties, this appeal is voluntarily dismissed.

Fed. R. App. P. 42(b). The parties shall bear their own costs and attorneys’ fees on

appeal.




          *
              The Honorable Lyle E. Strom, Senior United States District Judge for
the District of Nebraska, sitting by designation.